 



Exhibit 10.1
SECOND AMENDMENT TO OFFICE LEASE AGREEMENT
     This Second Amendment to Office Lease Agreement (this “Second Amendment”)
is made and entered into as of September 24, 2007, by and between PLAZA CENTER
PROPERTY LLC, a Delaware limited liability company (“Landlord”), and
AUTHORIZE.NET HOLDINGS, INC., a Delaware corporation (“Tenant”).
RECITALS:
     A.      Landlord, as successor-in-interest to EOP Operating Limited
Partnership, a Delaware limited partnership, and Tenant (formerly known as
Lightbridge, Inc.) entered into that certain Office Lease Agreement, dated
August 10, 2004 (the “Office Lease”), as amended by that certain First
Amendment, dated May 3, 2005 (collectively, the “Lease”), pursuant to which
Landlord leases to Tenant and Tenant leases from Landlord certain space (the
“Existing Premises”) commonly known as Suites 310, 320 and 600 in the building
located at 10800 NE 8th Street, Bellevue, Washington (the "Building”).
     B.      Landlord and Tenant desire to amend the Lease on the terms and
conditions set forth in this Second Amendment.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows.
AGREEMENT:
     1.      Defined Terms. Except as explicitly set forth in this Second
Amendment, each initially capitalized term when used herein shall have the same
respective meaning as is set forth in the Lease.
     2.      Premises.
               2.1      Seventh Floor Premises. Effective as of the date (the
“Expansion Premises Commencement Date”) that is the earlier to occur of (i) the
date the “Seventh Floor Premises”, as that term is defined, below, are “Ready
for Occupancy,” as that term is defined in Section 5.1 of the Tenant Work Letter
attached hereto as Exhibit B (the “Tenant Work Letter”) (which is anticipated to
occur as of January 15, 2008 (the “Anticipated Completion Date”)), or (ii) the
date Tenant first commences the conduct of business from the Seventh Floor
Premises, or any portion thereof, subject to the terms of this Second Amendment,
the “Premises” under the Lease shall consist of (a) 14,281 rentable square feet
of space located on the seventh (7th) floor of the Building, as more
particularly set forth on Exhibit A, attached hereto (the "Seventh Floor
Premises”), and (b) 14,148 rentable square feet of space located on the sixth
(6th) floor of the Building (the “Sixth Floor Premises”), which Sixth Floor
Premises is presently part of the Existing Premises. Except as otherwise may be
specifically set forth in this Second Amendment, the rentable square footages of
the Sixth Floor Premises and the Seventh Floor Premises shall not be subject to
re-measurement or modification. Tenant hereby acknowledges that Tenant currently
occupies the Sixth Floor Premises, that Tenant shall continue to accept the
Sixth Floor Premises in their existing, “as is” condition, and that Landlord
shall have no obligation to provide or pay for any improvements with respect to
the Sixth Floor Premises. Except as specifically set forth in the Tenant Work
Letter, Tenant shall accept the Seventh Floor Premises in their existing, “as
is” condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Expansion
Premises. Tenant also acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty regarding the condition of the
Seventh Floor Premises or with respect to the suitability of the Seventh Floor
Premises for the conduct of Tenant’s business. For purposes of this Second
Amendment, the Seventh Floor Premises shall consist, collectively, of the
following two components: (x) 9,298 rentable square feet of space (to be
referred to herein as the “Relocated Third Floor Premises”) (which is to be
leased by Tenant, as more particularly set forth in Section 2.2, below, in lieu
of the 9,298 rentable square feet of space on the third floor of the Building
that is included in the Existing Premises as of the date

-3-



--------------------------------------------------------------------------------



 



hereof), and (y) 4,983 rentable square feet of space (which is being leased by
Tenant in order to expand the premises leased by Tenant) (the “Expansion
Premises”).
               2.2      Surrender of Third Floor Premises.
                           2.2.1    In General. Upon the date (the “Third Floor
Surrender Date”) that is five (5) business days following the Expansion Premises
Commencement Date, Tenant’s lease of the “Third Floor Premises”, as that term is
defined, below, shall automatically terminate and be of no further force and
effect, and Landlord and Tenant shall be relieved of their respective
obligations under the Lease, as amended hereby, in connection with the Third
Floor Premises, except those obligations of Tenant set forth in the Lease, as
amended hereby, which relate to the term of Tenant’s lease of the Third Floor
Premises and/or which specifically survive the expiration or earlier termination
of the Lease, including, without limitation, the payment by Tenant of all
amounts owed by Tenant under the Lease, as amended hereby, through and including
the Third Floor Surrender Date. Tenant shall vacate the Third Floor Premises,
and surrender and deliver possession of the Third Floor Premises to Landlord
free of anyone claiming possession of the Third Floor Premises by, through or
under Tenant on or before the Third Floor Surrender Date in accordance with the
provisions of the Lease, as amended hereby. In the event that Tenant retains
possession of the Third Floor Premises or any part thereof after the Third Floor
Surrender Date, then the provisions of Article 22 of the Office Lease shall
apply with respect to the Third Floor Premises and any amounts payable by Tenant
thereunder shall be computed using the rent payable for the last month that the
Lease is in effect with respect to the Third Floor Premises. For purposes of
this Second Amendment, the “Third Floor Premises” shall mean the 9,298 rentable
square feet of space leased by Tenant on third floor of the Building as of the
date hereof and known as Suites 310 and 320, which space is part of the Existing
Premises.
                           2.2.2    Representations of Tenant. Tenant represents
and warrants to Landlord that, with respect to the Third Floor Premises,
(a) Tenant has not heretofore sublet the Third Floor Premises nor assigned all
or any portion of its interest in the Lease; (b) no other person, firm or entity
has any right, title or interest in the Lease with respect to the Third Floor
Premises; and (c) Tenant has the full right, legal power and actual authority to
enter into this Second Amendment and to terminate the Lease with respect to the
Third Floor Premises without the consent of any person, firm or entity. Tenant
further represents and warrants to Landlord that as of the date hereof there are
no, and as of the Third Floor Surrender Date there shall not be any, mechanic’s
liens or other liens encumbering all or any portion of the Third Floor Premises,
by virtue of any act or omission on the part of Tenant, its predecessors,
contractors, agents, employees, successors, assigns or subtenants. The
representations and warranties set forth in this Section 2.2.2 shall survive the
termination of the Lease with respect to the Third Floor Premises and Tenant
shall be liable to Landlord for any inaccuracy or any breach thereof.
     3.      Lease Term. The term of the Lease is hereby extended from
September 30, 2009 to the date (the “Extended Expiration Date”) immediately
preceding the sixty (60) month anniversary of the Expansion Premises
Commencement Date, and shall expire on the Extended Expiration Date, unless the
Lease, as amended by this Second Amendment, is sooner terminated as provided in
the Lease. The term of the Lease commencing as of October 1, 2009 (the “Extended
Term Commencement Date”) and continuing through and including the Extended
Expiration Date is referred to herein as the "Extended Term”.
     4.      Rent.
               4.1      Base Rent.
                           4.1.1    Modified Existing Premises.
                                       4.1.1.1    Prior to Extended Term
Commencement Date. Prior to the Extended Term Commencement Date, Tenant shall
continue to pay monthly Base Rent for the Relocated Third Floor Premises and the
Sixth Floor Premises (i.e., 23,446 rsf of the Premises) (collectively, the
"Modified Existing Premises”) in accordance with the terms of the Lease (i.e.,
prior to the Extended Term Commencement Date, the Base Rent payable by Tenant
with respect to the Sixth Floor Premises shall remain as set forth in the Lease
and the Base Rent payable by Tenant with respect to the Relocated Third Floor
Premises shall be the Base Rent that would have been payable by Tenant under the
Lease for the Third Floor Premises had this Second Amendment not been entered
into).

-4-



--------------------------------------------------------------------------------



 



                                       4.1.1.2    As of Extended Term
Commencement Date. Effective as of the Extended Term Commencement Date, Tenant
shall pay monthly Base Rent for the Modified Existing Premises in the amounts
set forth below; provided, however, that Landlord and Tenant hereby acknowledge
and agree that, effective as of the Extended Term Commencement Date, (i) the
Sixth Floor Premises shall be deemed to consist of 14,289 rentable square feet,
and (ii) the Modified Existing Premises shall be deemed to consist of 23,587
rentable square feet of space, which rentable square footages shall not be
subject to re-measurement or modification.

                                                                  Annual Rental
    Month of     Annual     Monthly Installment     Rate per     Extended Term  
  Base Rent     of Base Rent     Rentable Square Foot    
10/1/09 — 1/31/10
    $ 850,311.35       $ 70,859.28       $ 36.05      
2/1/10 — 1/31/11
    $ 875,785.31       $ 72,982.11       $ 37.13      
2/1/11 — 1/31/12
    $ 902,202.75       $ 75,183.56       $ 38.25      
2/1/12 — Extended Expiration Date*
    $ 929,091.93       $ 77,424.33       $ 39.39      

*Notwithstanding anything contained herein to the contrary, in the event that
the Extended Expiration Date shall occur after 1/31/13, then to the extent the
same is due to the Seventh Floor Premises being Ready for Occupancy following
the Anticipated Completion Date as a result of one or more “Tenant Delays,” as
that term is defined in Section 5.2 of the Tenant Work Letter, the monthly Base
Rent for the Modified Existing Premises shall thereafter increase by three
percent (3%) annually, with the first such adjustment to occur as of 2/1/13. In
the event that the Extended Expiration Date shall occur after 1/31/13 due to the
Seventh Floor Premises being Ready for Occupancy following the Anticipated
Completion Date for reasons other than one or more Tenant Delays, then Tenant
shall continue to pay monthly Base Rent for the Modified Existing Premises
following 1/31/13 and continuing until the Extended Expiration Date in an amount
equal to $77,424.33 per month.
                           4.1.2    Expansion Premises. Commencing on the
Expansion Premises Commencement Date and continuing through and including the
Extended Expiration Date, Tenant shall pay monthly Base Rent for the Expansion
Premises in the amounts set forth below. The term of Tenant’s lease of the
Expansion Premises (which commences as of the Expansion Premises Commencement
Date and expires coterminously with the Modified Existing Premises on the
Extended Expiration Date) is referred to herein as the “Expansion Term.”

                                                                  Annual Rental
    Month of     Annual     Monthly Installment     Rate per     Expansion Term
    Base Rent     of Base Rent     Rentable Square Foot    
1-12
    $ 174,405.00       $ 14,533.75       $ 35.00      
13-24
    $ 179,637.15       $ 14,969.76       $ 36.05      
25-36
    $ 185,018.79       $ 15,418.23       $ 37.13      
37-48
    $ 190,599.75       $ 15,883.31       $ 38.25      
49-60
    $ 196,280.37       $ 16,356.70       $ 39.39      

-5-



--------------------------------------------------------------------------------



 



Notwithstanding anything in this Section 4.1.2, above, to the contrary, provided
that Tenant is not in default of the Lease, as amended hereby, beyond any
applicable notice and cure period, Tenant shall not be obligated to pay an
amount equal to $14,533.75 of the monthly Base Rent attributable to the
Expansion Premises for the first (1st) month of Tenant’s lease of the Expansion
Premises. Upon Tenant’s execution of this Second Amendment, Tenant shall deliver
to Landlord a check payable to Landlord in the amount of $14,533.75, which
amount represents the Base Rent due for the Expansion Premises or the first
month of the Expansion Term following the expiration of the foregoing free Base
Rent period.
               4.2      Expenses and Taxes.
                           4.2.1    Modified Existing Premises.
                                       4.2.1.1    Prior to Extended Term
Commencement Date. Prior to the Extended Term Commencement Date, Tenant shall
continue to pay Tenant’s Pro Rata Share of Expenses and Taxes for the Modified
Existing Premises in accordance with the terms of the Lease (i.e., the Expenses
and Taxes payable by Tenant with respect to the Sixth Floor Premises shall
remain as set forth in the Lease and the Expenses and Taxes payable by Tenant
with respect to the Relocated Third Floor Premises shall be calculated and paid
by Tenant in the same manner as the Expenses and Taxes payable by Tenant under
the Lease for the Third Floor Premises would have been paid had this Second
Amendment not been entered into).
                                       4.2.1.2    As of Extended Term
Commencement Date. Effective as of the Extended Term Commencement Date, Tenant
shall pay Tenant’s Pro Rata Share of Expenses and Taxes for the Modified
Existing Premises in accordance with the terms of the Lease; provided, however,
that as of the Extended Term Commencement Date, with respect to the Modified
Existing Premises (which, as set forth in Section 4.1.1.2, above, shall then be
deemed to consist of 23,587 rentable square feet of space) (i) Tenant’s Pro Rata
Share shall equal 17.17%, (ii) Tenant shall only be obligated to pay Tenant’s
Pro Rata Share of Expenses (including estimates thereof) in excess of the
Expenses incurred during the “2010 Base Year,” as that term is defined, below,
and (iii) Tenant shall only be obligated to pay Tenant’s Pro Rata Share of Taxes
(including estimates thereof) in excess of the Taxes incurred during the 2010
Base Year. For purposes of this Second Amendment, the “2010 Base Year” shall
mean the calendar year 2010. In connection with the calculation of Expenses for
the 2010 Base Year, Expenses shall not include market-wide cost increases due to
extraordinary circumstances, including, but not limited to, force majeure,
boycotts, strikes, conservation surcharges, embargoes or shortages, or amortized
costs relating to capital improvements. Further, as of and following the
Extended Term Commencement Date, for purposes of calculating Expenses due with
respect to the Modified Existing Premises (a) in no event shall the components
of Expenses for any year related to insurance, security or utility costs be less
than the components of Expenses related to insurance, security or utility costs,
respectively, in the 2010 Base Year, and (b) in no event shall Taxes in any year
be less than Taxes in the 2010 Base Year.
                           4.2.2    Expansion Premises. Commencing on the
Expansion Premises Commencement Date and continuing through and including the
Extended Expiration Date, Tenant shall pay Tenant’s Pro Rata Share of Expenses
and Taxes in accordance with the terms of the Lease; provided, however, that,
with respect to the Expansion Premises, (i) Tenant’s Pro Rata Share shall equal
3.6274%, (ii) Tenant shall only be obligated to pay Tenant’s Pro Rata Share of
Expenses (including estimates thereof) in excess of the Expenses incurred during
the “2008 Base Year,” as that term is defined, below, and (iii) Tenant shall
only be obligated to pay Tenant’s Pro Rata Share of Taxes (including estimates
thereof) in excess of the Taxes incurred during the 2008 Base Year. For purposes
of this Second Amendment, the “2008 Base Year” shall mean the calendar year
2008. In connection with the calculation of Expenses for the 2008 Base Year,
Expenses shall not include market-wide cost increases due to extraordinary
circumstances, including, but not limited to, force majeure, boycotts, strikes,

-6-



--------------------------------------------------------------------------------



 



conservation surcharges, embargoes or shortages, or amortized costs relating to
capital improvements. Further, for purposes of calculating Expenses due with
respect to the Expansion Premises (a) in no event shall the components of
Expenses for any year related to insurance, security or utility costs be less
than the components of Expenses related to insurance, security or utility costs,
respectively, in the 2008 Base Year, and (b) in no event shall Taxes in any year
be less than Taxes in the 2008 Base Year.
                           4.2.3    Other Terms. Landlord and Tenant hereby
acknowledge and agree that (i) all references to “generally accepted accounting
principles” in Section 2 of Exhibit B to the Lease are hereby deleted and are
replaced with “sound real estate accounting principles”, and (ii) the word
“gross” is hereby inserted before the word negligence in Section 2.02(b) of
Exhibit B.
     5.      Security Deposit. Within three (3) business days following the date
of the full execution and delivery of this Second Amendment, Tenant shall
deposit with Landlord a security deposit in the amount of $44,455.69 (the
“Additional Security Deposit”). Upon such deposit, Landlord shall hold an
aggregate security deposit under the Lease, as amended by this Second Amendment,
in the amount of $93,781.03. In the event that Tenant shall fail to timely
delivery the Additional Security Deposit, notwithstanding anything in the Lease
to the contrary, Tenant shall immediately be deemed to be in default of the
Lease, as amended hereby, without the requirement of any notice from Landlord or
the expiration of any cure period.
     6.      Parking.
               6.1      Modified Existing Premises. Prior to the Extended Term
Commencement Date, Tenant shall continue to retain the parking rights applicable
to the Modified Existing Premises (i.e., the 61 Spaces) in accordance with the
terms of the Lease (including the parking charges set forth in Section II.A of
Exhibit F of the Office Lease). Commencing as of the Extended Term Commencement
Date and continuing throughout the Extended Term, Tenant shall continue to
retain the parking rights applicable to the Modified Existing Premises (i.e.,
the 61 Spaces) in accordance with the terms of the Lease; provided, however,
that the parking rate payable by Tenant for Spaces rented by Tenant in
connection with the Modified Existing Premises shall equal the prevailing rate
charged by Landlord from time to time, plus applicable parking taxes.
               6.2      Expansion Premises. During the term of Tenant’s lease of
the Expansion Premises, Tenant shall be entitled to an additional fifteen
(15) unreserved parking spaces in the Garage, which shall be subject to all of
the terms set forth in the Lease with respect to the Spaces to which Tenant is
entitled in connection with the Modified Existing Premises; provided, however,
that all times during the term of Tenant’s lease of the Expansion Premises, the
parking rate payable by Tenant for Spaces rented by Tenant in connection with
the Expansion Premises shall equal the prevailing rate charged by Landlord from
time to time, plus applicable parking taxes.
     7.      Normal Business Hours. The last sentence of Section 1.13 of the
Office Lease is hereby deleted in its entirety and is replaced with the
following:
“Building Service Hours” for the Building are 6:00 A.M. to 6:00 P.M.
on Business Days and 7:00 A.M. to 12:00 P.M. on Saturdays.”
     8.      Notices. Effective as of the date of this Second Amendment,
notwithstanding anything in the Lease to the contrary, all notices to be sent to
Landlord shall be delivered to the following addresses:

     
 
  c/o Beacon Capital Partners, LLC
 
  11755 Wilshire Boulevard
 
  Suite 1770
 
  Los Angeles, California 90025
 
  Attention: Mr. Jeremy B. Fletcher
 
   
 
  and

-7-



--------------------------------------------------------------------------------



 



     
 
  c/o Beacon Capital Partners, LLC
 
  200 State Street, 5th Floor
 
  Boston, Massachusetts 02109
 
  Attention: General Counsel
 
   
 
  and
 
   
 
  Allen Matkins Leck Gamble Mallory & Natsis LLP
 
  1901 Avenue of the Stars
 
  Suite 1800
 
  Los Angeles, California 90067
 
  Attention: Anton N. Natsis, Esq.

     9.      Deletions. Section III of Exhibit F of the Office Lease is hereby
deleted in its entirety and is of no further force or effect.
     10.     Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Second Amendment other than The CAC Group, Inc. and Colliers
International (the “Brokers”) and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this Second
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys’ fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent other than the Brokers.
The terms of this Section 10 shall survive the expiration or earlier termination
of the Lease, as hereby amended.
     11.     No Other Modifications. Except as otherwise provided herein, all
other terms and provisions of the Lease shall remain in full force and effect,
unmodified by this Second Amendment.
     12.     Counterparts. This Second Amendment may be executed in any number
of original counterparts. Any such counterpart, when executed, shall constitute
an original of this Second Amendment, and all such counterparts together shall
constitute one and the same Second Amendment.
     13.     Conflict. In the event of any conflict between the Lease and this
Second Amendment, this Second Amendment shall prevail.
     IN WITNESS WHEREOF, the parties have entered into this Second Amendment as
of the date first set forth above.

            "LANDLORD”:


PLAZA CENTER PROPERTY LLC,
a Delaware limited liability company
      By:   /S/ Jeremy B. Fletcher         Jeremy B. Fletcher,        Senior
Managing Director     

-8-



--------------------------------------------------------------------------------



 



            "TENANT”:


AUTHORIZE.NET HOLDINGS, INC.,
a Delaware corporation
      By:   /S/ Timothy C. O’Brien    

                  Its:   Chief Financial Officer    

                  By:   /S/ Robert E. Donahue    

            Its:   Chief Executive Office                      

-9-



--------------------------------------------------------------------------------



 



NOTARY PAGE
STATE OF _______________ )
) ss.
COUNTY OF _____________ )
     I certify that I know or have satisfactory evidence that __________ is the
person who appeared before me, and said person acknowledged that (he/she) signed
this instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the _______________ of Authorize.net Holdings,
Inc., a Delaware corporation, to be the free and voluntary act of such party for
the uses and purposes mentioned in the instrument.
Dated: _______________
_____________________________________________
(Signature)
(Seal or stamp)
Title: ________________________________________
Notary Public in and for the State of _______________
My appointment expires: _______________
STATE OF _______________ )
) ss.
COUNTY OF ______________ )
     I certify that I know or have satisfactory evidence that ___is the person
who appeared before me, and said person acknowledged that (he/she) signed this
instrument, on oath stated that (he/she) was authorized to execute the
instrument and acknowledged it as the ___of Authorize.net Holdings, Inc., a
Delaware corporation, to be the free and voluntary act of such party for the
uses and purposes mentioned in the instrument.
Dated: _______________
_____________________________________________
(Signature)
(Seal or stamp)
Title: ________________________________________
Notary Public in and for the State of _______________
My appointment expires: _______________

-10-



--------------------------------------------------------------------------------



 



STATE OF CALIFORNIA                    )
) ss.
COUNTY OF LOS ANGELES               )
     On ____________________, before me, ____________________, a Notary Public,
personally appeared Jeremy B. Fletcher, personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument, the person, or
the entity upon behalf of which the person acted, executed the instrument.
     WITNESS my hand and official seal.
Signature ______________________            (Seal)

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE OF SEVENTH FLOOR PREMISES
(Floor Plan) [b672998kb6729900.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT WORK LETTER
     This Tenant Work Letter shall set forth the terms and conditions relating
to the construction of the tenant improvements in the Seventh Floor Premises.
This Tenant Work Letter is essentially organized chronologically and addresses
the issues of the construction of the Seventh Floor Premises, in sequence, as
such issues will arise during the actual construction of the Seventh Floor
Premises.
SECTION 1
LANDLORD’S INITIAL CONSTRUCTION IN THE SEVENTH FLOOR PREMISES
     1.1      Base, Shell and Core of the Seventh Floor Premises. Landlord has
constructed, at its sole cost and expense, the base, shell, and core (i) of the
Seventh Floor Premises and (ii) of the floor of the Building on which the
Seventh Floor Premises is located (collectively, the “Base, Shell, and Core”).
The Base, Shell and Core shall consist of those portions of the Seventh Floor
Premises which were in existence prior to the construction of the tenant
improvements in the Seventh Floor Premises.
     1.2      Landlord Work. Landlord shall, at Landlord’s sole cost and
expense, prior to the Expansion Premises Commencement Date, install a new
Building standard ceiling system in the Seventh Floor Premises; provided,
however, that, in connection therewith, all presently existing ceiling mounted
light fixtures, HVAC diffusers and returns, life safety devices and sprinklers
(collectively, the “Existing Ceiling Equipment”) shall be reinstalled by
Landlord in their presently existing locations. Notwithstanding the foregoing,
subject to the terms of this Tenant Work Letter, Tenant shall have the right to
designate the relocation of one or more components of the Existing Ceiling
Equipment (as shall, if applicable, be set forth in the “Approved Working
Drawings,” as that term is defined in Section 3.4 of this Tenant Work Letter),
in which event Tenant shall be responsible for any costs incurred by Landlord
resulting from any such relocation of the Existing Ceiling Equipment or
components thereof (provided, further, than any unused Tenant Improvement
Allowance may be utilized by Tenant for such costs).
SECTION 2
TENANT IMPROVEMENTS
     2.1      Tenant Improvement Allowance. Tenant shall be entitled to a
one-time tenant improvement allowance (the “Tenant Improvement Allowance”) in
the amount of $228,060.50 (which amount equals the sum of (i) the $74,745.00
tenant improvement allowance applicable to the Expansion Premises, and (ii) the
$153,315.50 tenant improvement allowance applicable to the Modified Existing
Premises (based upon 23,587 rsf)) for the costs relating to the initial design
and construction of Tenant’s improvements which are permanently affixed to the
Seventh Floor Premises (the “Tenant Improvements”). In no event shall Landlord
be obligated to make disbursements pursuant to this Tenant Work Letter in a
total amount which exceeds the Tenant Improvement Allowance. All Tenant
Improvements for which the Tenant Improvement Allowance has been made available
shall be deemed Landlord’s property under the terms of the Lease, as amended
hereby. In the event that Tenant fails to use the entire Tenant Improvement
Allowance on or before the date (the “Outside Date”) which is one hundred eighty
days following the Expansion Premises Commencement Date, then any remaining
balance shall revert to Landlord and Tenant shall have no further rights with
respect thereto (whether as a Rent credit, cash payment, or otherwise). The
Outside Date shall be extended to the extent Tenant’s use of the Tenant
Improvement Allowance is delayed as a result of a “Force Majeure”, as that term
is defined in Section 26.03 of the Office Lease.
     2.2      Disbursement of the Tenant Improvement Allowance. Except as
otherwise set forth in this Tenant Work Letter, the Tenant Improvement Allowance
shall be disbursed by Landlord (each of which disbursements shall be made
pursuant to Landlord’s disbursement process) for costs related to the
construction of the Tenant

EXHIBIT B

-1-



--------------------------------------------------------------------------------



 



Improvements and for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”): (i) payment of the fees of the “Architect” and
the “Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Tenant Work Letter; (ii) the cost of any changes
in the Base, Shell and Core when such changes are required by the Construction
Drawings; (iii) the cost of any changes to the Construction Drawings or Tenant
Improvements required by all applicable building codes (the “Code”); and
(iv) the “Landlord Supervision Fee”, as that term is defined in Section 4.3.2 of
this Tenant Work Letter.
     2.3      Standard Tenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the Seventh Floor
Premises (collectively, the “Standard Improvement Package”), which
Specifications shall be supplied to Tenant by Landlord. The quality of Tenant
Improvements shall be equal to or of greater quality than the quality of the
Specifications, provided that Landlord may, at Landlord’s option, require the
Tenant Improvements to comply with certain Specifications.
SECTION 3
CONSTRUCTION DRAWINGS
     3.1      Selection of Architect/Construction Drawings. Tenant shall retain
the architect/space planner selected by Tenant and approved by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed) (the
“Architect”) to prepare the “Construction Drawings,” as that term is defined in
this Section 3.1. Tenant shall retain the engineering consultants designated by
Landlord (the “Engineers”) to prepare all plans and engineering working drawings
relating to the structural, mechanical, electrical, plumbing, HVAC, lifesafety,
and sprinkler work of the Tenant Improvements. The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the “Construction Drawings.” All Construction Drawings shall comply with the
drawing format and specifications as reasonably determined by Landlord, and
shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant and Architect shall
verify, in the field, the dimensions and conditions as shown on the relevant
portions of the base Building plans, and Tenant and Architect shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in the Lease shall specifically apply to the
Construction Drawings.
     3.2      Final Space Plan. On or before the date set forth in Schedule 1,
attached hereto, Tenant and the Architect shall prepare the final space plan for
Tenant Improvements in the Seventh Floor Premises (collectively, the “Final
Space Plan”), which Final Space Plan shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein, and shall deliver the Final Space Plan to Landlord for
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed.
     3.3      Final Working Drawings. On or before the date set forth in
Schedule 1, Tenant, the Architect and the Engineers shall complete the
architectural and engineering drawings for the Seventh Floor Premises, and the
final architectural working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval, which approval shall not be unreasonably
withheld, conditioned or delayed.

EXHIBIT B

-2-



--------------------------------------------------------------------------------



 



     3.4      Permits. The Final Working Drawings shall be approved by Landlord
(the “Approved Working Drawings”) prior to the commencement of the construction
of the Tenant Improvements, which approval by Landlord shall not be unreasonably
withheld, conditioned or delayed. Tenant shall immediately submit the Approved
Working Drawings to the appropriate municipal authorities for all applicable
building permits necessary to allow “Contractor,” as that term is defined in
Section 4.1, below, to commence and fully complete the construction of the
Tenant Improvements (the “Permits”), and, in connection therewith, Tenant shall
coordinate with Landlord in order to allow Landlord, at its option, to take part
in all phases of the permitting process and shall supply Landlord, as soon as
possible, with all plan check numbers and dates of submittal and obtain the
Permits on or before the date set forth in Schedule 1. Notwithstanding anything
to the contrary set forth in this Section 3.4, Tenant hereby agrees that neither
Landlord nor Landlord’s consultants shall be responsible for obtaining any
building permit or certificate of occupancy for the Seventh Floor Premises and
that the obtaining of the same shall be Tenant’s responsibility; provided
however that Landlord shall, in any event, cooperate with Tenant in executing
permit applications and performing other ministerial acts reasonably necessary
to enable Tenant to obtain any such permit or certificate of occupancy. No
changes, modifications or alterations in the Approved Working Drawings may be
made without the prior written consent of Landlord, provided that Landlord may
withhold its consent, in its sole discretion, to any change in the Approved
Working Drawings if such change would directly or indirectly delay the
“Substantial Completion” of the Seventh Floor Premises as that term is defined
in Section 5.1 of this Tenant Work Letter.
     3.5      Time Deadlines. Tenant shall use its best, good faith, efforts and
all due diligence to cooperate with the Architect, the Engineers, and Landlord
to complete all phases of the Construction Drawings and the permitting process
and to receive the permits, and with Contractor for approval of the “Cost
Proposal,” as that term is defined in Section 4.2 of this Tenant Work Letter, as
soon as possible after the execution of this Second Amendment, and, in that
regard, shall meet with Landlord on a scheduled basis to be reasonably
determined by Landlord, to discuss Tenant’s progress in connection with the
same. The applicable dates for approval of items, plans and drawings as
described in this Section 3, Section 4, below, and in this Tenant Work Letter
are set forth and further elaborated upon in Schedule 1 (the “Time Deadlines”),
attached hereto. Tenant agrees to comply with the Time Deadlines.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
     4.1      Contractor. A contractor designated by Landlord (“Contractor”)
shall construct the Tenant Improvements.
     4.2      Cost Proposal. After the Approved Working Drawings are signed by
Landlord and Tenant, Landlord shall provide Tenant with a cost proposal in
accordance with the Approved Working Drawings, which cost proposal shall
include, as nearly as possible, the cost of all Tenant Improvement Allowance
Items to be incurred by Tenant in connection with the design and construction of
the Tenant Improvements (the “Cost Proposal”). Tenant shall approve (or
disapprove) and deliver the Cost Proposal to Landlord within five (5) business
days of the receipt of the same, and upon receipt of the approved Cost Proposal
by Landlord, Landlord shall be released by Tenant to purchase the items set
forth in the Cost Proposal and to commence the construction relating to such
items. In the event that Tenant shall disapprove of the Cost Proposal (i) such
disapproval shall be deemed a “Tenant Delay,” as that term is defined in
Section 5.2 of this Tenant Work Letter commencing as of the expiration of such
5-business day approval/disapproval period and continuing until the date Tenant
approves of a Cost Proposal in accordance with the terms hereof, and (ii) Tenant
shall thereafter promptly cause the Approved Working Drawings to be modified in
such a fashion that the resulting Cost Proposal is likely to be approved by
Tenant (with any modifications to such drawings to be subject to Landlord’s
approval, which shall not be unreasonably withheld), and Landlord shall
thereafter provide Tenant with a new Cost Proposal for Tenant’s approval in
accordance with the terms hereof. Such process shall be repeated until Tenant
approves the Cost Proposal. The date Tenant approves and delivers the Cost
Proposal to Landlord shall be known hereafter as the “Cost Proposal Delivery
Date”.

EXHIBIT B

-3-



--------------------------------------------------------------------------------



 



     4.3      Construction of Tenant Improvements by Contractor under the
Supervision of Landlord.
               4.3.1    Over-Allowance Amount. For purposes of this
Section 4.3.1, the “Over-Allowance Amount” shall be the difference between
(i) the amount of the Cost Proposal, and (ii) the amount of the Tenant
Improvement Allowance (after deducting from the Tenant Improvement Allowance any
amounts expended in connection with the preparation of the Construction
Drawings, and the cost of all other items incurred prior to the commencement of
construction of the Tenant Improvements). Tenant shall pay, immediately upon
written notice from Landlord, a percentage of each amount disbursed by Landlord
to the Contractor or otherwise disbursed under this Tenant Work Letter, which
percentage shall be equal to the amount of the Over-Allowance Amount divided by
the amount of the Cost Proposal, and such payment by Tenant shall be a condition
to Landlord’s obligation to pay any amounts of the Tenant Improvement Allowance.
In the event that, after the Cost Proposal Delivery Date, any revisions,
changes, or substitutions shall be made to the Construction Drawings or the
Tenant Improvements, any additional costs which arise in connection with such
revisions, changes or substitutions or any other additional costs shall be paid
by Tenant to Landlord on a prorata basis with Landlord (as reasonably determined
by Landlord) consistent with the manner in which the initial Over-Allowance
Amount is paid.
               4.3.2    Landlord’s Retention of Contractor. Landlord shall
independently retain Contractor, on behalf of Tenant, to construct the Tenant
Improvements in accordance with the Approved Working Drawings and the Cost
Proposal and Landlord shall supervise the construction by Contractor, and Tenant
shall pay a construction supervision and management fee (the “Landlord
Supervision Fee”) to Landlord in an amount equal to the product of (i) three
percent (3%), and (ii) an amount equal to all costs incurred in connection with
the design and construction of the Tenant Improvements.
               4.3.3    Contractor’s Warranties and Guaranties. Landlord hereby
assigns to Tenant all warranties and guaranties by Contractor relating to the
Tenant Improvements, and Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements.
     4.4      Tenant’s Covenants. Tenant hereby indemnifies Landlord for any
loss, claims, damages or delays arising from the actions of Architect on the
Seventh Floor Premises or in the Building. Immediately after the Substantial
Completion of the Seventh Floor Premises, Tenant shall have prepared and
delivered to the Building a copy of the “as built” plans and specifications
(including all working drawings) for the Tenant Improvements.
SECTION 5
COMPLETION OF THE TENANT IMPROVEMENTS;
EXPANSION PREMISES COMMENCEMENT DATE
     5.1      Ready for Occupancy. The Seventh Floor Premises shall be deemed
“Ready for Occupancy” upon the Substantial Completion of the Seventh Floor
Premises. For purposes of this Second Amendment, “Substantial Completion” of the
Seventh Floor Premises shall mean that (i) construction of the Tenant
Improvements in the Seventh Floor Premises pursuant to the Approved Working
Drawings is complete, with the exception of (a) any punch list items (i.e.,
minor items of construction that will not materially adversely affect Tenant’s
use of the Seventh Floor Premises for the uses permitted under the Lease and
that can be completed without materially adversely affecting Tenant’s use of the
Seventh Floor Premises for the uses permitted under the Lease) and (b) any
tenant fixtures, work-stations, built-in furniture, or equipment to be installed
by Tenant or under the supervision of Contractor, and (ii) the Seventh Floor
Premises are free from construction materials and debris, except for such
construction materials as may be required to complete the work to be performed
by the Contractor.
     5.2      Delay of the Substantial Completion of the Seventh Floor Premises.
Except as provided in this Section 5.2, the Expansion Premises Commencement Date
shall occur as set forth in this Second Amendment and Section 5.1, above. If
there shall be a delay or there are delays in the Substantial Completion of the
Seventh Floor

EXHIBIT B

-4-



--------------------------------------------------------------------------------



 



Premises or in the occurrence of any of the other conditions precedent to the
Expansion Premises Commencement Date, as set forth in this Second Amendment, as
a direct, indirect, partial, or total result of:
               5.2.1    Tenant’s failure to comply with the Time Deadlines;
               5.2.2    Tenant’s failure to timely approve any matter requiring
Tenant’s approval;
               5.2.3    A breach by Tenant of the terms of this Tenant Work
Letter or the Lease, as amended hereby, beyond any applicable notice and cure
period;
               5.2.4    Changes in any of the Construction Drawings after
disapproval of the same by Landlord or because the same do not comply with Code
or other applicable laws;
               5.2.5    Tenant’s request for changes in the Approved Working
Drawings;
               5.2.6    Tenant’s requirement for materials, components, finishes
or improvements which are not included in the Standard Improvement Package and
are not available in a commercially reasonable time given the anticipated date
of Substantial Completion of the Seventh Floor Premises, as set forth in this
Second Amendment, or which are different from, or not included in, the Standard
Improvement Package;
               5.2.7    Changes to the Base, Shell and Core required by the
Approved Working Drawings; or
               5.2.8    Any other acts or omissions of Tenant, or its agents, or
employees;
(each, a “Tenant Delay”) then, notwithstanding anything to the contrary set
forth in this Second Amendment or this Tenant Work Letter and regardless of the
actual date of the Substantial Completion of the Seventh Floor Premises, the
date of Substantial Completion of the Seventh Floor Premises shall be deemed to
be the date the Substantial Completion of the Seventh Floor Premises would have
occurred if no Tenant delay or delays, as set forth above, had occurred.
SECTION 6
MISCELLANEOUS
     6.1      Tenant’s Entry Into the Seventh Floor Premises Prior to
Substantial Completion. Provided that Tenant and its agents do not unreasonably
interfere with Contractor’s work in the Building and the Seventh Floor Premises,
Landlord and Contractor shall allow Tenant access to the Seventh Floor Premises
prior to the Substantial Completion of the Seventh Floor Premises for the
purpose of Tenant installing overstandard equipment or fixtures (including
Tenant’s data and telephone equipment) in the Seventh Floor Premises. Prior to
Tenant’s entry into the Seventh Floor Premises as permitted by the terms of this
Section 6.1, Tenant shall submit a schedule to Landlord and Contractor, for
their approval, which schedule shall detail the timing and purpose of Tenant’s
entry. Tenant shall hold Landlord harmless from and indemnify, protect and
defend Landlord against any loss or damage to the Building or Seventh Floor
Premises and against injury to any persons caused by Tenant’s actions pursuant
to this Section 6.1.
     6.2      Freight Elevators. Landlord shall, consistent with its obligations
to other tenants of the Building, make the freight elevator reasonably available
to Tenant in connection with initial decorating, furnishing and moving into the
Seventh Floor Premises.

EXHIBIT B

-5-



--------------------------------------------------------------------------------



 



     6.3      Tenant’s Representative. Tenant has designated Mr. Jennifer Jordan
as its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Landlord, shall have full authority
and responsibility to act on behalf of the Tenant as required in this Tenant
Work Letter.
     6.4      Landlord’s Representative. Landlord has designated Mr. Brad
Middleton as its sole representative with respect to the matters set forth in
this Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Work Letter.
     6.5      Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant shall all be union labor in compliance
with the then existing master labor agreements.
     6.6      Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord’s sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.
     6.7      Tenant’s Lease Default. Notwithstanding any provision to the
contrary contained in the Lease, as amended hereby, if an event of default as
described in the Lease, as amended hereby, beyond any applicable notice and cure
period, or a default by Tenant under this Tenant Work Letter, has occurred at
any time on or before the Substantial Completion of the Seventh Floor Premises,
then (i) in addition to all other rights and remedies granted to Landlord
pursuant to the Lease, as amended hereby, Landlord shall have the right to
withhold payment of all or any portion of the Tenant Improvement Allowance
and/or Landlord may cause Contractor to cease the construction of the Seventh
Floor Premises (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Seventh Floor Premises caused by such work
stoppage as set forth in Section 5 of this Tenant Work Letter), and (ii) all
other obligations of Landlord under the terms of this Tenant Work Letter shall
be forgiven until such time as such default is cured pursuant to the terms of
the Lease, as amended hereby.

-6-



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO EXHIBIT B
TIME DEADLINES

         
 
  Dates   Actions to be Performed
 
       
A.
  September 25, 2007   Final Space Plan to be completed by Tenant and delivered
to Landlord.
 
       
B.
  October 16, 2007   Tenant to deliver Final Working Drawings to Landlord.
 
       
C.
  November 13, 2007   Tenant to deliver Permits to Contractor.
 
       
D.
  Five (5) business days after the receipt of the Cost Proposal by Tenant  
Tenant to approve Cost Proposal and deliver Cost Proposal to Landlord.

 